Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.

Rule 37 CFR 1.132 Declaration
Applicant’s submission of the declarations of Melanie Weber and Dr. Peter Krippl under 37 CFR 1.132 filed 11/23/2020 is acknowledged. The declarations in addition to the examiner’s amendment below are found to be persuasive in overcoming the rejections on file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Michael Fedrick on 01/05/2021. Please review the attached interview summary for details.
Claim 1 is  amended as follows and claims 3 and 15 are cancelled for allowance

Examiner’s amendment for allowance
In claim 1, 
Insert — , wherein the cannabinoid is Nabilone— after the term “chemotherapy”  and before “.”  at the end of the claim 1.

Cancel claims 3 and 15

REASONS FOR ALLOWANCE
In view of the applicants arguments filed on 11/23/2020,  and the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 1-2, 4-14 and 16-20  are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of prophylactically treating pre-cachexia or cachexia in a patient suffering from cancer, comprising the step of administering a cannabinoid in an amount of 0.1 mg to 4-- 5_mg/day, wherein administration of the cannabinoid is started prior to chemotherapy and is continuously maintained for at least the duration of the chemotherapy.

Conclusion
Claims 1-2, 4-14 and 16-20  (renumbered 1-18) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629